DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 	Claims 1, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paulson et al. (US 20200349758 A1, hereinafter Paulson) in view of Zhao (KR 20210084336 A, English translation attached and citation is given therefrom).
Regarding claim 1, Paulson discloses a three-dimensional model processing method (title, abstract, ¶0103, figs. 15-16, Claim 1 and dependents), comprising:
            generating a target virtual three-dimensional model based on a target model template (…providing at least one of a three-dimensional (3D) image model and a 3D mesh model from the scanned, rendered, created, or uploaded object or entity, abstract. Here, ‘scanned, rendered, created, or uploaded object or entity’ can reasonably be understood as ‘a target model template’.
Various different scanning techniques may be used to create a 3D model from an object, ¶0105. Object is understood as acting as ‘a target model template’. Also see step 1505 of fig. 15);
            generating a target picture based on graphic and a preset network (A system of the preferred embodiment may be used to collect data from user inputs, 3D models, 3D images, 2D substrate relative file types, and 2D substrates in order to apply the data to machine learning and AI applications. Machine learning and AI may be used to collect and analyze big data regarding, for example, without limitation, 3D models, 3D images, application of 2D substrates, analysis of various user preferences, design development, marketing data, encryption, etc. Machine learning may be used to optimize the creation, fit, and display of 2D substrates on 3D objects. Additionally, neural networks may be used in the creation of 2D substrates or applying 2D substrates to 3D objects. For example, without limitation, the input layer of a neural network may include a 3D model, and the output layer of the neural network may include the resulting 2D substrate., ¶0190. Here, input 3D model is understood as graphic, 2D substrate is understood as target picture.); and
            determining a superposition processing result of the target virtual three-dimensional model based on the target virtual three-dimensional model and the target picture (…applying a UV mapping process to at least one of the retopologized three-dimensional (3D) image model and 3D mesh model, where the “U” and “V” of the UV are a two-dimensional axes of a UVW coordinate plane; projecting a two-dimensional (2D) image to at least one of the three-dimensional (3D) image model and 3D mesh model, Abstract. See steps 1520-1525, fig. 15 & steps 1615-1620, fig. 16).
Paulson in not found disclosing expressly that generating the target picture is based on textual information as well besides graphics using a network.
However, Zhao discloses, Neural networks can employ faster deep learning Faster Region Proposal Networks Convolutional Neural Networks (RCNNs). In the training process, a plurality of sample image frames with annotations are used as input of a neural network, wherein the plurality of sample images may each include at least one of target objects, and the output of the neural network is for each sample image frame (page 5, ¶1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Paulson, with the teaching of Zhao of using a faster deep learning Faster Region Proposal Networks Convolutional Neural Networks (RCNNs) for object detection which takes user annotations as input to the neural network besides image, to obtain, generating the target picture is based on textual information as well besides graphics using a network, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, Zhao’s proposed RCNN detects objects at faster speed.
 
Regarding claim 12, Paulson discloses an electronic device (200 which could be a server of a computer, fig. 2, ¶0123), comprising:
            at least one processor (processing unit, ¶0123, also see processor in ¶0085); and
            a memory communicatively connected to the at least one processor (“computer-readable medium”, ¶0085, also see ¶0123), wherein
            the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor (¶0085, ¶0123) to:
            generate a target virtual three-dimensional model based on a target model template; generate a target picture based on graphic and textual information and a preset network; and determine a superposition processing result of the target virtual three-dimensional model based on the target virtual three-dimensional model and the target picture (see substantively similar claim 1 rejection above).

Regarding claim 19, Paulson discloses a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions, when executed by a computer, cause the computer (¶0085, ¶0100-0101, ¶0114, ¶0123) to:
            generate a target virtual three-dimensional model based on a target model template;
            generate a target picture based on graphic and textual information and a preset network; and
            determine a superposition processing result of the target virtual three-dimensional model based on the target virtual three-dimensional model and the target picture (see substantively similar claim 1 rejection above).
 
Allowable Subject Matter
 	Claims 2-11, 13-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 2, neither Paulson, Zhao nor any other prior arts of record either alone, or in a reasonable combination discloses the three-dimensional model processing method according to claim 1, further comprising:
            determining a candidate three-dimensional model template corresponding to a target shape category, in response to selecting the target shape category; selecting the target model template from the candidate three-dimensional model template corresponding to the target shape category;
            wherein generating the target virtual three-dimensional model based on the target model template comprises: performing a weight adjustment on the target model template, to obtain an adjusted target model template, and generating the target virtual three-dimensional model according to the adjusted target model template.
 
Regarding claim 3, neither Paulson, Zhao nor any other prior arts of record either alone, or in a reasonable combination discloses the three-dimensional model processing method according to claim 1, wherein generating the target picture based on the graphic and textual information and the preset network comprises:
            formatting textual information in the graphic and textual information, to obtain formatted textual information; inputting identification graphic information in the graphic and textual information and the formatted textual information into the preset network, to obtain N pictures output by the preset network; and determining the target picture based on the N pictures, wherein N is an integer greater than or equal to 1.

Regarding claim 5, neither Paulson, Zhao nor any other prior arts of record either alone, or in a reasonable combination discloses the three-dimensional model processing method according to claim 1, wherein generating the target virtual three-dimensional model based on the target model template comprises: selecting the target model template from a candidate three-dimensional model template; and adjusting the target model template based on a model-related parameter, to obtain the target virtual three-dimensional model.

Regarding claim 6, neither Paulson, Zhao nor any other prior arts of record either alone, or in a reasonable combination discloses the three-dimensional model processing method according to claim 1, wherein determining the superposition processing result of the target virtual three-dimensional model based on the target virtual three-dimensional model and the target picture comprises:
            determining an initial rendering picture of the target virtual three-dimensional model based on the target virtual three-dimensional model and the target picture; and
            performing a material rendering on the initial rendering picture of the target virtual three-dimensional model based on a target material-related parameter, to obtain a rendering picture of the target virtual three-dimensional model.

Regarding device claims 13, 14, 16, 17, although wording is not different, the material is considered substantially similar to the objected method claims 2, 3, 5, 6 respectively discussed above and are therefore also objected.
 Regarding non-transitory computer-readable storage medium claim 20, although wording is not different, the material is considered substantially similar to the objected method claim 2 discussed above and is therefore also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619